Opinion filed January 6, 2017




                                       In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-16-00295-CV
                                    ___________

 COBALT OPERATING, LLC; COBALT OPERATING; BLUE
RIDGE RESOURCES, LLC; CROSSTEX SERVICES, LLC; AND
            MARK BURKETT, Appellants
                                          V.
           ARISMENDEZ CONSTRUCTION, LLC, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                       Trial Court Cause No. 15-11-19697


                      MEMORANDUM OPINION
      The parties have filed in this court a joint motion to affirm in part, modify in
part, and remand. In the motion, the parties state that they have reached a settlement,
and they ask that we grant the relief requested in their joint motion in order to
effectuate their settlement. See TEX. R. APP. P. 42.1(a)(2)(A). The motion indicates
that the parties have agreed to the following:
           [1] The appeal of the Final Summary Judgment as against Cobalt
      Operating LLC shall be and hereby is withdrawn, and such portion of
      the Final Summary Judgment shall be affirmed and become final and
      non-appealable.
            [2] The Final Summary Judgment as against the remaining
      Appellants: Cobalt Operating, Crosstex Services, LLC, Blue Ridge
      Resources, LLC, and Mark Burkett, shall be vacated, and a take-
      nothing judgment shall be entered in favor of such Appellants and
      against Appellee Arismendez.
             [3] Following the above modifications to the Final Summary
      Judgment, this case shall be remanded to the 106th Judicial District
      Court.
      We grant the parties’ joint motion. As requested in the motion, the judgment
of the trial court is affirmed insofar as it relates to Appellant Cobalt Operating, LLC;
the judgment of the trial court is vacated insofar as it relates to the remaining
Appellants and is modified to reflect a take-nothing judgment in their favor; and the
cause is remanded to the trial court.


                                                      PER CURIAM


January 6, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2